*297Determination of respondent, dated October 16, 2002, which affirmed the Rent Administrator’s order finding that petitioner landlord was required to issue tenant Andrew Flicker a rent-stabilized renewal lease, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Wetzel, J.], entered March 27, 2003) dismissed, without costs.
While petitioner landlord’s principal maintained that the tenant’s residential use of the subject apartment violated the commercial lease pursuant to which the apartment was let and thus that she was not required to issue the tenant a rent-stabilized renewal lease, substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231-232 [1974]) was adduced at the administrative hearing showing that petitioner’s principal, in violation of Rent Stabilization Code (9 NYCRR) § 2525.3 (c), required that the tenant, as a condition of renting the accommodation, sign a commercial lease when she knew that the premises would be residentially occupied. Concur—Buckley, P.J., Nardelli, Saxe and Marlow, JJ.